Citation Nr: 0011219	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  94-47 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for chronic low back 
pain, with spasm, currently evaluated as 40 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Leah Hawkins, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefits sought on 
appeal.  In September 1997, the veteran appeared at a 
personal hearing at the RO before the undersigned member of 
the Board sitting at the RO.

The Board denied the veteran's claim for entitlement to 
service connection for a fracture of the T12, L1, and/or L2 
lumbar vertebrae and the case was remanded by the Board in 
March 1998 for further development relating to the increased 
rating and TDIU claims.  In April 1999, subsequent to the 
additional development, the RO increased the veteran's 
evaluation for chronic low back pain with spasm to 40 percent 
disabling and denied the TDIU claim.  The case has been 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's service-connected chronic low back pain, 
with spasm is manifested by muscle spasms, pain, and 
limitation of motion, but without pronounced intervertebral 
disc syndrome.

3.  The veteran's only service-connected disability is 
chronic low back pain, with spasm, evaluated as 40 percent 
disabling.

4.  The veteran has a 9th grade education; his past work 
experience includes various construction jobs; and he last 
worked in 1993.

5.  The veteran's service-connected disability is of such 
severity as to preclude all forms of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 
percent for chronic low back pain, with spasm have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § Part 
4, including  §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5295 
(1999).

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities have been met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. §§ 3.321, 3. 340, 3.341, 4.15, 4.16, 4.18, 4.19 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased rating

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 38 
U.S.C.A. § 5107(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that an allegation that a 
service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed and that all evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (rating 
schedule) to the veteran's current symptomatology.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board 
reviews the extent to which a service-connected disability 
adversely affects the veteran's ability to function under the 
conditions of ordinary daily life.  The Board then assigns a 
rating, which as far as practicable, is based upon the extent 
to which the current disability impairs the veteran's earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  If 
two evaluations are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
evaluation.  Otherwise, the Board will assign the lower 
evaluation.  38 C.F.R. § 4.7.

The Board recognizes that the veteran's disability may 
require reevaluation in accordance with changes in his 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1.  
That notwithstanding, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The veteran essentially contends that the 40 percent 
evaluation for his service-connected chronic low back pain, 
with spasm does not adequately reflect the severity of his 
disability.

The veteran was afforded a VA examination in May 1998 during 
which he reported flare-ups which caused spasms in his back 
with decreased movement, range of motion, severe pain.  These 
were usually aggravated by humidity temperature changes, rain 
and cold weather.  Other aggravating factors were movement in 
different positions, as little as turning or twisting the 
wrong way.  During flare-ups he had severe pain and weakness, 
fatigue, and had functional loss.  He was able to do nothing 
but rest and sleep trying to find a comfortable position.  
Treatment included Lortab and Soma compound with fair 
response.  He complained of paresthesia medially on the 
lateral aspect of the leg with burning in quality starting 
from the toes and going up to the lateral malleolus and up 
about a quarter way up the leg.  He also complained of 
burning sensations starting in the back around the L5 area 
and radiating down his buttocks to mid portion down his 
hamstrings.  He contends that this condition interfered with 
his daily life and it kept him from being able to walk.  He 
needed help dressing himself and with other activities of 
daily living.

The examination showed decreased sensation on the lateral 
portion of the foot in L5 distribution although there was 
some inconsistencies on the anterior shin of the leg.  There 
was no gross motor atrophy noted and he had some mild 
weakness due to give away weakness because of pain.  On motor 
examination tone and bulk were symmetrical and no evidence of 
atrophy.  He was able to flex his hip on the right side and 
minimally on the left, easily overcome by the examiner.  He 
was able to partially extend the leg on the right side 4/5 in 
quality and able to hold the leg straight on the left side.  
During most of the testing he had positive straight and leg 
rises with reproduction of his pain and the lumbar spine.  
Deep tendon reflexes; reflexes were brisk patellar 
bilaterally summetric 2+ on the ankle and knees plantar 
responses flexor bilaterally.  There was no evidence of 
paralysis and he appeared to have symptoms consistent with L5 
radiculopathy with the exception of deep tendon reflexes.  
There was no evidence of muscle wasting or atrophy and his 
pain could be characterized as neuralgia.  On musculoskeletal 
exam he had gross decrease of motion and his forward flexion 
was only about 10 degrees, lateral rotation unable to rotate 
to the right side about 10 degrees to the left, side bending 
was about 15 degrees on either side.  There was marked spasm 
noted from L1 down to about L5, very tender to palpate.  The 
tissues were ropy and boggy in nature, cool to touch with 
decreased resistance.  The assessment was chronic low back 
pain, radicular sensory symptoms suggestive of L5 
radiculopathy.  The examiner opined at the time of his lumbar 
spasm he felt that the veteran would be limited to gainful 
employment which would not require bending, twisting or 
prolonged standing.

The veteran was afforded an orthopedic examination in 
December 1998 and reported similar physical limitations as in 
the May 1998 peripheral nerves examination.  He reported that 
he was independent in eating, grooming, bathing, dressing 
upper body and primarily dressing lower body, although at 
times of exacerbation he did require assistance with his 
socks and shoes.  The examination showed range of motion of 
the lumbar spine to 50 degrees forward flexion with 
complaints of pain persistently.  The examiner noted that 
with strong encouragement the veteran was able to demonstrate 
a flex posture of 50 degrees which brought his fingertips to 
his mid calf.  Extension was to 10 degrees and associated 
with pain at end range.  Rotation was to 35 degrees to the 
right, again associated with pain at the end of range and to 
25 degrees to the left with pain with left rotation perceived 
on the right.  Lateral bending was to 20 degrees to the right 
with pain throughout the range and limiting further lateral 
bending.  Lateral bending to the left was to 35 degrees and 
associated with pain on the right side.  The veteran's 
strength was 5/5 in the left hip, knee and ankle.  His 
strength on the right was 4/5 in all groups tested with the 
veteran reporting that he was unable to resist because of 
pain.  Flexion, abduction, and external rotation of the right 
hip was associated with severe pain in the right S1 joint.  
Inspection of the muscles of the low back was remarkable for 
prominence of the right paraspinal muscles was notable for 
prominence of the right erector spinae muscle mass, mid 
thorax to lumbar region.  There was tenderness to palpation 
of the right paraspinal muscles, the right quadratus lumborum 
and the right pyriformis muscles.  In addition, test to 
assess the alignment of the S1 joint were remarkable for 
evidence of a posteriorly rotated right ileum.  CT scan of 
the lumbar spine dated March 1994 was negative, plain films 
of the lumbar spine obtained in September 1993 were notable 
for mild rotary scoliosis, otherwise negative, and CT myelo 
obtained January was essentially negative.  Films obtained at 
St. Elizabeth Hospital dated November 1980 were reported to 
show a compression fracture of L1 "fresh".

The assessment indicated that the examination documents right 
leg and low back pain, as well as a soft tissue abnormality 
described as "hard, bony, to palpation" in the right upper 
low back.  The examiner noted that the veteran's claim for 
compensation for the injury to his low back has floundered on 
the premise that the injuries were essentially orthopedic, 
that is, compression fractures, which are not supported by 
the medical record generated at the time of the injury.  The 
examiner believed that the veteran's discomfort was 
myelofascial involving the muscle structures particularly of 
the right back and hip, particularly the back extensors, 
external rotators of the hip and the elevators of the right 
pelvis.  In addition, there was a previously undiagnosed 
dysfunction of the sacroiliac joint.  The examiner explained 
a common mechanism of this injury was a hard blow to the 
buttock as in the veteran's described fall.  The veteran's 
dysesthetic pain, the day of the examination, resembled 
neuropathic pain in its described quality, which given the 
absence of nerve pathology, might have been related to its 
previously described ablation procedures, with nerve 
regrowth.  The examiner believed that it was very unlikely 
that the veteran could be gainfully employed in a private 
industry.

In an addendum dated December 1998 the VA examiner noted that 
the veteran had a L1 fracture after service and the 
circumstances surrounding that fracture were described in the 
history.  Specifically the medical records obtained at the 
military installation suggested x-rays were normal; however, 
x-rays done in 1980, after a fall at a community emergency 
room, were reported as significant for an L1 compression 
fracture, "apparently acute."  The examiner commented that 80 
percent of the current disability is due to the injury he had 
in service and 20 percent was due to the injury he had after 
service.

June 1999 x-ray report of the lumbar spine revealed the 
vertebral bodies and interspaces were of normal height and 
appearance.  No significant degenerative changes were noted.  
There was no evidence of spondylolysis or spondylolisthesis.  
The impression was normal lumbar spine.  The Board notes 
clinical findings made by a private physician dated June 1978 
which were compatible with a protrusion of the disc at the 
L3-4, 4-5 level on the right side. 

VA outpatient treatment records dated December 1998 to August 
1999 show treatment for low back pain felt to be myofascial 
in origin.  Electrodiagnostic studies were shown to be 
normal.  He had some relief of pain with anesthesia 
injections, but encountered a bad reaction to the last 
injection.

Private outpatient medical records dated January 1997 to 
October 1998 show treatment for the veteran's low back 
complaints.

During his September 1997 Travel Board hearing the veteran 
testified to the injury in service and to treatment at St. 
Elizabeth's Hospital after a fight approximately three months 
after service in which a x-ray of his back was taken.  The 
veteran asserted that in the fight he only injured his throat 
and nose.  The veteran described his back pain which 
interfered with his driving, dressing, sleeping, and 
housework.  He also indicated that he used a brace and cane 
approximately once or twice a month.

The veteran has been evaluated under Diagnostic Code 5295 for 
lumbosacral strain.  
The 40 percent rating assigned is the maximum rating under 
Codes 5292 and 5295, which contemplates, respectively, severe 
limitation of motion and severe lumbosacral strain with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  The 40 percent rating also contemplates severe 
intervertebral disc syndrome characterized by recurring 
attacks with intermittent relief.  The type of symptoms 
constituting an attack are articulated in the criteria for a 
60 percent rating which is warranted for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

The Board notes that 60 percent is the maximum schedular 
evaluation and such disability evaluation contemplates 
pronounced intervertebral disc syndrome.  The question thus 
presented for appellate review is whether or not the 
veteran's low back disability is of such severity as to 
warrant assignment of the maximum evaluation of 60 percent.  
The Board is of the opinion that the evidentiary record does 
not support a grant of the maximum schedular evaluation of 60 
percent under Diagnostic Code 5293.

A review of the evidentiary record in this regard discloses 
that the veteran has complained of low back pain and 
limitation of motion.  The veteran has been reported to 
suffer from muscle spasms.  The symptoms which are 
attributable to the veteran's low back pain are not shown to 
be of such a nature or severity or to have resulted in such 
functional limitations as to warrant a schedular evaluation 
in excess of the currently assigned 40 percent rating.  There 
is no evidence that the veteran has pronounced intervertebral 
disc syndrome which would warrant a 60 percent evaluation 
under Diagnostic Code 5293.

In reviewing the veteran's claim, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45.  To the extent 
that these provisions are applicable to the Diagnostic Codes 
considered in this case, there is no objective evidence of 
additional functional loss due to pain, incoordination on 
use, weakness or fatigue beyond that already contemplated by 
the schedular diagnostic criteria.

The Board must now consider whether a higher rating may be 
assignable with application of the criteria under other 
pertinent diagnostic codes of the rating schedule.

In this regard the Board notes that the VA examinations have 
not demonstrated that the veteran's service-connected low 
back disability encompasses ankylosis of the lumbar spine or 
fracture of a vertebral body; accordingly, assignment of an 
increased evaluation under Diagnostic Codes 5286 and 5285 is 
not warranted.

For the foregoing reasons, the Board finds that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for chronic low back pain, with 
spasm.  

II. TDIU

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 
38 U.S.C.A. § 5107(a).  

In order to establish service connection for a total 
disability rating, there must be an impairment so severe that 
it is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  A total disability rating may also be assigned on 
an extraschedular basis, pursuant to the procedures set forth 
in 38 C.F.R. § 4.16(b), for veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in section 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).

Service connection is in effect only for chronic low back 
pain, with spasm, evaluated as 40 percent disabling.  Thus, 
the veteran does not meet the minimum schedular requirements 
for a total compensation rating due to individual 
unemployability under 38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  
38 C.F.R. § 4.16(b).  The evidence must still show that the 
veteran is unable to pursue a substantially gainful 
occupation due to his service-connected disability.  Thus, 
the issue is whether his left knee disability precludes him 
from engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes this case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran contends that he is unable to sustain gainful 
employment as a result of his service-connected disability.  
The record shows that the veteran has a 9th grade education 
and worked sporadically in construction after separation from 
service.  He last worked full time in 1978.  His occupational 
experience included work as a towboat man and doing 
insulation work.  In his September 1997 Travel Board hearing 
the veteran testified to working sporadically for 
construction companies.  The record shows that the veteran 
last worked for an insulation company in September 1993 and 
was terminated when he failed to return to work.

In the May 1998 VA peripheral nerves examination the examiner 
opined that currently the veteran was unable to care for his 
activities of daily living because of minimal range of motion 
of limbs and lower back due to spasm and currently this would 
limit his function at home and industrial setting.  At the 
time of his lumbar spasm he felt that the veteran would be 
limited to gainful employment which would not require 
bending, twisting or prolonged standing.  This would suggest 
that he might or could perform other types of gainful work.  
However, the examiner in the veteran's VA orthopedic 
examination in December 1998, a different physician, opined 
that the extent of the veteran's functional impairment was 
significant because of his poor tolerance of pain and 
frequent need to use narcotic analgesia and alternate rest 
with frequent change of position, and believed it very 
unlikely that the veteran could be gainfully employed in a 
private industry.  This same examiner noted, in effect, in an 
addendum in December 1998 that the veteran would be unable to 
work because of the service connected impairment.

The Board points out that paragraph 4.16(b) of the rating 
schedule is for application in this case.  Furthermore, the 
Board cannot ignore the opinions of two different physicians 
who examined the veteran in 1998 and gave opinions consistent 
with a favorable ruling on the issue of TDIU.  Whatever one 
may think about the veteran's work history, there is nothing 
in the current record, including his two hearings on appeal, 
to question seriously his credibility.  In view of the 
statements of the physicians in support of his claim, the 
Board resolves reasonable doubt in the veteran's favor on 
this issue.  The Board is constrained to find that the 
evidence supports the veteran's claim for a total disability 
rating based on individual unemployability due to his 
service-connected chronic low back pain, with spasm, and the 
appeal is granted.  


ORDER

Entitlement to an evaluation in excess of 40 percent for 
chronic low back pain, with spasm is denied. 

A total disability rating based on individual unemployability 
due to a service-connected disability is granted.




		
	BRUCE KANNEE
Member, Board of Veterans' Appeals

 

